Citation Nr: 1512810	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lung disability secondary to asbestos exposure and, if so, whether service connection is warranted.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1974 to February 1979 and from December 1983 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In support of his claim, the Veteran submitted private treatment records in January 2013.  These records have not been reviewed by the RO.  Given that the Veteran's claim is being reopened and granted, there is no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).


FINDINGS OF FACT

1. The Veteran was denied service connection for a lung disability in September 1995.  He did not appeal.

2. Evidence submitted of a current chronic lung disability is both "new" and "material."  

3. The evidence is, at least, in a state of equipoise as to whether the Veteran's lung disability due to his in-service asbestos exposure. 


CONCLUSIONS OF LAW

1. The September 1995 rating decision that denied the Veteran's claim for service connection for a lung disability is final.  38. U.S.C.A. § 7105 (West 2014).

2. As evidence received since that decision is new and material, this claim is reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. The criteria for establishing service connection for pleural plaques as secondary to asbestos exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 1995, the RO denied the Veteran's claim for service connection for a lung disability on the basis that he did not have a chronic lung condition.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the September 1995 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In January 2013, the Veteran submitted private medical records from a Dr. A.S. dated 2010 through 2012.  The records document a diagnosis of pleural plaques of the lungs.  Because his claim was previously denied because there was no chronic disability of the lungs shown by the evidence then of record, these private treatment records are new and material because they raise a reasonable possibility of substantiating the claim.  

Thus, the Board is reopening the Veteran's claim for service connection for a lung disability secondary to asbestos exposure.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). 

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure. See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

Here, the Veteran has confirmed asbestos exposure in his service treatment records.  He worked as a hull maintenance technician and a submarine repairman.  He has competently reported that these occupational specialties included working with pipes, exposing him to asbestos.  He stated this occurred during both of his periods of active duty service.  Records beginning in 1984 document his asbestos exposure while in-service and he was eventually placed on an asbestos medical surveillance program thereafter.  

As stated above, the Veteran submitted private treatment records in support of his claim in January 2013.  One such record is an examination report dated in December 2010.  The report detailed the Veteran's in-service asbestos exposure, as well as his reported occupational exposure between 1981 and 1983.  Also included is a November 2011 radiograph of the Veteran's lungs.

In an addendum to the examination report dated January 2012, the examiner stated that based on his review of the November 2011 radiograph, the Veteran had pleural plaques caused by bilateral asbestos related pleural disease.  He then stated, "with a reasonable degree of medical certainty," that this diagnosis was causally related to the Veteran's asbestos exposure in the military and in the workplace.    

The Board finds that this medical evidence is competent and credible.  It is based on a thorough examination of the Veteran and considers both his military and occupational exposure to asbestos.  While the examiner does link the Veteran's current pleural plaques to both types of exposures, the Board concludes that there is at least a state of equipoise as to whether his military exposure caused this condition.  Resolving all doubt in the Veteran's favor, his claim for service connection is granted.  See 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As this represents a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is deemed non-prejudicial.  The Veteran has not alleged, nor does the record indicate, that there are any notice deficiencies.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a lung disability secondary to asbestos exposure is reopened.

Entitlement to service connection for a lung disability (diagnosed as pleural plaques) secondary to asbestos exposure is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


